DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim(s) 1-17, is/are drawn to a method of determining a fact of a visit of a user to a point of interest, classified in G06Q30/0246.
II. Claim 18, which depends from itself and is drawn to a sequential set of geo-tracked locations and determining that a set of first geo-tracked locations and a second set of geo-tracked locations do not exceed a time difference threshold, classified in G06Q30/0261.
III. Claim 19, is/are drawn to a method of determining a Place Visit Lift (PVL) metric, classified in G06Q30/259.
IV. Claim 20, is/are drawn to a method of determining a conversion rate of a targeted message associated with a point of interest, classified in G06Q30/259.
The inventions are independent or distinct from the other because the inventions are drawn to distinct processes that are not capable of use together, are mutually exclusive and are not obvious variants.
Inventions I, II, III and IV are directed to related advertising processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions are not capable of use together, the Examiner understands the method of claims 1-17 (group I) would not be capable of using the data of groups II, III, and IV, similarly claim 18 (group II) would not be capable of using the data of groups I, III, and IV since each of the groups are directed to distinct processes and produce different results, the Examiner notes that claim 18 depends from itself and does not produce a result, further it appears that the Applicant intended for claim 18 to depend from claim 1 or claim 17, or some other claim in group I, however, does not appear includable in that group since no result is indicated. The Examiner finds Claim 19 (group III) would not be capable of using the data of groups I, II, and IV, and likewise claim 20 (group IV) would not be capable of using the data of groups I, II, and III since the methods are distinct and produce different results. The Examiner understands that even though the inventions may be directed to related advertising processes each invention produces different results and are mutually exclusive, for example, claims 1-17 (group I) produces a determination as to whether or not a user has visited a point of interest (POI), claim 18 (group II) depends from itself and appears to have no result, Claim 19 (group III) produces a visitor lift metric, and claim 20 (group IV) produces a conversion rate for a targeted message, each of these inventions produce a different result. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be 
The inventions have acquired a separate status in the art in view of their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to Benjamin Koopferstock on 2/5/2021 to request an oral election to the above restriction requirement, but did not result in an election being made. Applicant indicated that they preferred a written restriction to present to their client.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following are prospective indications of § 112 rejections that would and/or should be made. The Examiner is noting the prospective rejections as a courtesy to Applicant so that Applicant may correct deficiencies as needed for examination.
Claim 1-17 is directed to a method of determining a fact of a visit of a user to a point of interest, generating a dwell profile of a user and using a machine learning algorithm for determining if the user has visited a point of interest. The claims recite a series of limitations for 
Claim 18 depends from itself and is directed to a sequential set of geo-tracked locations, the Examiner notes that it appears the Applicant intended for claim 18 to depend from either claim 1 or 17, or some other single claim of claims 1 to 17.
Claim 19 recites a method for determining a Place Visit Lift (PVL) metric based on a number of parameters such as users who have been exposed to a targeted message and visited a location, however the Examiner notes the claims recite the parameters are determined using the method of any one of claims 1-24, however because claim 19 specifically indicates that the parameters must “equal … both: a) were exposed to a targeted message directing users to a point of interest (POI), and b) visited the POI after having been exposed to the targeted message…”, the only possible claim of “claims 1-24” from which the parameters of claim 19 could be determined is at claim 8, where there is a determination that the “training user” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELINDA GIERINGER whose telephone number is (408)918-7593.  The examiner can normally be reached on Monday - Friday (8AM-4PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/M.G./
Examiner, Art Unit 3622

/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622